Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 5, 2018

                                      No. 04-18-00558-CR

                                   Rosalinda Huereca PENA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 455468
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Irene Rios, Justice

         Appellant’s brief was due October 15, 2018, but it was not filed. The clerk of this court
notified appellant’s counsel, Suzanne Kramer, of the deficiency by letter on October 18. The
letter required a response by October 29, 2018. See TEX. R. APP. P. 38.8(b)(2). The brief has not
been filed. Instead, on November 1, appellant’s court-appointed counsel filed a motion to
dismiss, raising an issue about whether the notice of appeal was timely filed.

        The trial court imposed sentence on July 3, 2018, and a notice of appeal was due August
2, 2018. Appellant’s pro se notice of appeal was mailed and received in this court on August 1,
2018. The clerk of this court forwarded the notice of appeal to the trial court clerk, where it was
file-stamped on August 6, 2018, which was within ten days of the deadline for filing the notice
of appeal. The notice of appeal therefore was timely filed. See Taylor v. State, 424 S.W.3d 39,
41, 44 (Tex. Crim. App. 2014); Castillo v. State, 369 S.W.3d 196, 198 n. 11 (Tex. Crim. App.
2012). We deny the motion to dismiss.

     Appellant’s brief is past due. We order Suzanne Kramer to file appellant’s brief by
November 14, 2018.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court